PER CURIAM.
This is an appeal from the resentencing required by LaFleur v. State, 661 So.2d 346 (Fla. 3d DCA 1995). While the appellant’s only substantive point, that the successor sentencing judge should have been disqualified, has no merit, we agree with both parties that the sentencing documents should be clarified so as to reflect unequivocally that the minimum mandatory term imposed for counts I, II, and III are concurrent not only with each other, but, with those imposed for counts IV and V. LaFleur, 661 So.2d at 349-50. The cause is remanded solely to accomplish this purpose.1
Affirmed, remanded.

. LaFleur need not be present at the post-remand proceedings below.